OPINION
SIMMS, Judge:
Billy Joe Landsberger, hereinafter referred to as defendant, was charged by complaint in the Municipal Court of the City of Enid with Driving While Under the Influence of Intoxicating Beverages. He was tried by the court, found guilty and sentenced to pay a fine of $20.00. Defendant then appealed to the District Court of Garfield County, Case No. CRM-70-458, where he was tried de novo to the district judge, found guilty, and assessed a fine of $20.00. From that judgment and sentence he has appealed to this Court.
Although this cause was filed in this Court in August, 1970, no brief was filed within the time provided by law, nor a valid extension thereof. Under said circumstances, we follow the rule that where no briefs are filed within the time allowed by the rules of this Court, or a valid extension thereof, the Court will examine the record for fundamental error only, and if none appears, the judgment and sentence will be affirmed. Enoch v. Oklahoma City, Okl. Cr., 444 P.2d 856.
We have carefully examined the record, and finding no error that would justify modification or reversal, the judgment and sentence is, accordingly, affirmed.
BUSSEY, P. J., and BRETT, J., concur.